MDC PARTNERS INC.
STOCK APPRECIATION RIGHTS PLAN


1.
PURPOSE



The Plan is intended to promote the interests of MDC Partners Inc. (the
“Company”) by providing an incentive to selected employees, officers, directors
and service providers of the Company to remain in the service of the Company and
to increase their interest in the success of the Company by providing them with
opportunities to increase their proprietary interest in the Company and to
receive compensation based upon the Company’s success.


The Plan was initially adopted and approved by the Compensation Committee of the
Board (as defined below) and became effective as of January 1, 2003.  The Plan
was amended and restated on April 22, 2004, and again on April 28, 2006 and June
2, 2009.


2.
DEFINITIONS



 
(a)
“Award” means an award of a SAR granted under the Plan.



 
(b)
“Base Price” means the grant price of the SAR as determined by the Compensation
Committee, which shall not be less than the closing price of the Class A Shares
on the Toronto Stock Exchange on the trading day immediately preceding the date
of grant.



 
(c)
“Board” means the Board of Directors of the Company.



 
(d)
“Class A Shares” means the Class A Subordinate Voting Shares of the Company, or
such other class or kind of share or other securities as may be applicable under
Section 9.



 
(e)
“Class A Share Price” means the Fair Market Value of the Class A Shares on the
date of exercise of a SAR.



 
(f)
“Compensation Committee” shall mean the Compensation Committee of the Board, or
such other committee or subcommittee duly established by the Board and vested
with authority with respect to the Plan, or, in the absence of such a
Compensation Committee, the Board.



 
(g)
“Company” means MDC Partners Inc., a Canadian corporation, or any successor to
substantially all its business.



 
(h)
“Disability” means the inability of a Participant who is an individual (or in
the case of a Participant which is an entity other than an individual, the
principal Person providing services on behalf of such entity to the Company), in
the opinion of a qualified physician acceptable to the Company, to perform the
major duties of the Participant's position or retainer with the Company because
of the sickness or injury of the Participant.

 

--------------------------------------------------------------------------------


 
 
(i)
“Effective Date” shall mean January 1, 2003.



 
(j)
“Fair Market Value” of a Class A Share shall mean the weighted average trading
price of Class A Shares on the Toronto Stock Exchange for the five trading days
immediately preceding the date on which the fair market value is to be
determined. In the event that the Class A Shares are not quoted on such system
or traded in a similar market, Fair Market Value shall be determined by the
Compensation Committee in good faith.



 
(k)
“Outstanding Issue” means the number of Class A Shares and Class B Shares of the
Company that are outstanding immediately prior to the date in question and shall
include any other class of participating shares of the Company outstanding on
such date;



 
(l)
“Participant” means an employee, officer, director or service provider of the
Company who has been granted an Award under the Plan.



 
(m)
“Person” means without limitation, an individual, sole proprietorship,
partnership, unincorporated association, unincorporated syndicate,
unincorporated organization, trust, body corporate and a trustee executor,
administrator, or other legal representative.



 
(n)
“Plan” means the Stock Appreciation Rights Plan set forth herein, as amended
from time to time.



 
(o)
“SAR” means a stock appreciation right granted under the Plan.



 
(p)
“SAR Agreement” means an agreement between the Company and a Participant setting
forth the terms and conditions of an Award.



 
(q)
“Share Compensation Arrangement” means a stock option, stock option plan,
employee stock purchase plan or any other compensation or incentive mechanism
involving the issuance or potential issuance of shares to one or more potential
Participants including a share purchase from treasury which is financially
assisted by the Company by way of a loan, guarantee or otherwise;



 
(r)
“Vesting Date” shall mean the date established by the Compensation Committee on
which a SAR may vest.



3.
ADMINISTRATION



 
(a)
The Compensation Committee shall be responsible for administering the Plan.



 
(b)
The Compensation Committee shall have the authority to adopt such rules as it
may deem appropriate to carry out the purposes of the Plan, and shall have
authority to interpret and construe the provisions of the Plan and any
agreements under the Plan and to make determinations pursuant to any Plan
provision or SAR Agreement. Each interpretation, determination or other action
made or taken by the Compensation Committee pursuant to the Plan shall be final
and binding on all persons. No member of the Compensation Committee shall be
liable for any action or determination made in good faith, and the members of
the Compensation Committee shall be entitled to indemnification and
reimbursement in the manner provided in the Company's articles and by-laws, as
the same may be amended from time to time.

 
2

--------------------------------------------------------------------------------


 
 
(c)
The Compensation Committee may designate persons other than its members to carry
out its responsibilities under such conditions or limitations as it may set,
except that the Compensation Committee may not delegate its authority pursuant
to Section 7 to amend the Plan.



4.
ELIGIBILITY



Awards may be granted to employees, officers, directors or service providers of
the Company. The Compensation Committee shall have the authority to select the
Participants to whom Awards may be granted and to determine the number and form
of Awards to be granted to each Participant. The grant of an Award hereunder in
any year to any Participant shall not entitle such Participant to a grant of an
Award in any future year nor shall the failure to grant any employee, officer,
director or service provider an Award preclude a grant in the future.


5.
AWARDS UNDER THE PLAN



 
(a)
General. A SAR will entitle the holder, upon exercise of the SAR, to receive
payment of an amount (the “SAR Amount”) determined by multiplying:



(i)
the difference obtained by subtracting the Base Price from the Fair Market Value
of a Class A Share on the date of exercise of such SAR, by



(ii)
the number of shares as to which such SAR will have been exercised.



Each grant of a SAR shall be evidenced by a SAR Agreement setting forth the
relevant terms and conditions of such Award and which shall by its terms
incorporate the Plan. By accepting an Award, a Participant thereby agrees that
the award shall be subject to all of the terms and provisions of the Plan and
the applicable SAR Agreement.


 
(b)
Option to Settle the SAR Amount in Class A Shares.  The Compensation Committee,
in its sole discretion, may elect to satisfy the payment of a SAR Amount through
the issuance of Class A Shares in lieu of the cash otherwise payable to satisfy
such SAR Amount.  The number of Class A Shares to be issued in satisfaction of
any SAR Amount shall be determined by dividing the SAR Amount by the Class A
Share Price, with any fractional amount being rounded up to the nearest whole
share.



 
(c)
Limitation on Amount Payable. Notwithstanding subsection (a) above, the
Compensation Committee may place a limitation on the amount payable upon
exercise of a SAR. Any such limitation must be determined as of the date of
grant and noted in the SAR Agreement.

 
3

--------------------------------------------------------------------------------


 
 
(d)
Shares Subject to SAR. The number of Class A Shares to be subject to any SAR
granted under the Plan shall be set forth in the SAR Agreement.



 
(e)
Term. SARs granted under the Plan will be exercisable for a period determined by
the Compensation Committee at the time of grant; provided, however, that no SAR
shall be exercisable after the expiration of ten years from the date such SAR is
granted.



 
(f)
Exercisability and Vesting. The applicable Vesting Period and any applicable
vesting terms governing the exercisability of SARs granted under the Plan shall
be as determined by the Compensation Committee at the time of grant, unless
earlier terminated in accordance with the terms and conditions of the
Participant's SAR Agreement.



 
(g)
Acceleration of Vesting. The Compensation Committee shall have the authority to
accelerate at any time the vesting and exercisability of any SAR granted under
the Plan. Without limiting the generality of the foregoing, each SAR shall
immediately become fully vested and exercisable upon the first to occur of the
following events:



(i)
the Participant’s employment, service or office with the Company is terminated
either by the Company without “cause” or by the Participant for “good reason”
(such terms as defined in Participant’s employment agreement with the Company);
or



(ii)
the Participant’s employment or service with the Company is terminated by reason
of such Participant's death, Disability or retirement (or in the case of a
Participant which is an entity other than an individual, the death or Disability
of the principal individual providing services on behalf of such entity to the
Company).



 
(h)
Termination of Employment.



 
(i)
Unvested SARs. Upon termination of a Participant’s employment, office or service
with the Company for any reason, any outstanding SAR then held by such
Participant which is not vested and exercisable as of the effective date of such
termination of employment or service shall be immediately cancelled and
forfeited without regard to any statutory or common law notice or severance to
which a Participant may be entitled.



 
(ii)
Vested SARs. Subject to the provisions of the immediately following sentence,
upon termination of a Participant’s employment, office or service with the
Company for any reason, any outstanding SAR then held by such Participant which
is vested and exercisable as of the effective date of such termination of
employment, office or service shall be deemed to have been exercised by the
Participant on the effective date of such termination of employment, office or
service and payment with respect to such SAR shall be made by the Company in
accordance with subparagraph (i) below. Notwithstanding the foregoing, if the
Participant’s termination of employment or service has occurred under
circumstances resulting in the acceleration of the vesting and exercisability of
such Participant’s SARs, any SARs held by such Participant shall remain
exercisable for a period of three months following the effective date of
termination of such employment, office or service; provided, however, that no
SAR may be exercised beyond the expiration date set forth in the SAR Agreement
evidencing such SAR.

 
4

--------------------------------------------------------------------------------


 
 
(i)
Method, Timing of Exercise. A Participant may exercise the vested and
exercisable portion of a SAR at any time where such exercise is not prohibited
by applicable securities laws, until the expiration of such SAR. All or any
portion of such SAR may be exercised by delivering notice to the Company's
principal office, to the attention of its Secretary. Such notice shall be
accompanied by the applicable SAR Agreement, shall specify the number of Class A
Shares with respect to which the SAR is being exercised and the effective date
of the proposed exercise and shall be signed by the Participant or other person
then having the right to exercise the SAR. No SAR may be exercised for less than
100 shares unless the total number of shares subject to such SAR is less than
100. Payment with respect to the exercise of a SAR (whether in cash or through
the issuance of Class A Shares) shall be made by the Company within 30 business
days following the exercise of the SAR.



 
(j)
Transferability and Assignability. The rights or interests of a Participant
under the Plan shall not be assignable or transferable, otherwise than by will
or the laws governing the devolution of property in the event of death and such
rights or interests shall not be encumbered.



 
(k)
No Right as a Shareholder. A Participant shall have no rights as a stockholder
with respect to Class A Shares to which an Award relates.



 
(l)
Maximum Number of Shares Reserved. The number of Class A Shares reserved for
issuance to any one person pursuant to either the grant of SARs under the Plan
or the grant of options may not, in the aggregate, exceed 5% of the Outstanding
Issue.



6.
TAX WITHHOLDING



The Board may adopt and apply rules that in its opinion will ensure that the
Company will be able to comply with applicable provisions of any federal,
provincial, state or local law relating to the withholding of tax, including on
the amount, if any, included in income of a Participant.  The Company may
withhold from any amount payable to a Participant, either under this Plan, or
otherwise, such amount as may be necessary so as to ensure that the Company will
be able to comply with applicable provisions of any federal, provincial, state
or local law relating to withholding of tax or other required deductions,
including on the amount, if any, which must be included in the income of a
Participant.  The Company shall, in this connection, have the right in its
discretion to satisfy any such withholding tax liability by retaining or
acquiring (or selling on the Participant's behalf) any Class A Shares which are
or would otherwise be issued or provided to a Participant hereunder, or
withholding any portion of any cash amount payable to a Participant hereunder or
pursuant to any such sale on the Participant's behalf.  The Company shall also
have the right to withhold the delivery of any Class A Shares and any cash
payment payable to a Participant hereunder unless and until such Participant
pays to the Company a sum sufficient to indemnify the Company for any liability
to withhold tax in respect of the amounts included in the income of such
Participant as a result of the settlement of SARs under this Plan, to the extent
that such tax is not otherwise being withheld from payments to such Participant
by the Company.
 
5

--------------------------------------------------------------------------------




7.
PLAN AMENDMENT AND/OR TERMINATION



The Compensation Committee may at any time and from time to time alter, amend,
suspend or terminate the Plan in whole or in part, subject to receipt of all
necessary approvals. Notwithstanding the foregoing, a majority vote of the
Compensation Committee shall be required to terminate or amend the Plan in a
manner that may adversely affect the rights of Participants under this Plan.


8.
ADJUSTMENT OF AND CHANGES IN SHARES



In the event that the Compensation Committee shall determine that any
amalgamation, arrangement, merger, consolidation, recapitalization,
reclassification, stock dividend, distribution of property, special cash
dividend, or other change in corporate structure has affected the Class A Shares
such that an adjustment is appropriate in order to prevent dilution or
enlargement of the Participants' rights under the Plan, the Compensation
Committee shall make such adjustments, if any, as it deems appropriate in the
number and class of shares subject to, and the Base Price of, outstanding Awards
granted under the Plan, and in the value of, or number or class of shares
subject to, other Awards granted or available to be granted under the Plan. The
foregoing adjustments shall be determined by the Compensation Committee in its
sole discretion.


9.
NO RIGHT TO EMPLOYMENT, SERVICE OR OFFICE



No person shall have any claim or right to receive grants or Awards under the
Plan. Neither the Plan, the grant of Awards under the Plan, nor any action taken
or omitted to be taken under the Plan shall be deemed to create or confer on any
employee, officer, director or service provider any right to be retained in the
employ or service of the Company or any subsidiary or other affiliate thereof,
or to interfere with or to limit in any way the right of the Company or any
subsidiary or other affiliate thereof to terminate the employment, office or
service of such employee, officer, director or service provider at any
time.  Unless the Board determines otherwise, no notice of termination or
payment in lieu thereof shall extend the period of employment, office or service
of a Participant under this Plan.
 
6

--------------------------------------------------------------------------------




10.
GOVERNING LAW



The Plan and all agreements entered into under the Plan shall be construed in
accordance with and governed by the laws of the Province of Ontario and the
federal laws of Canada applicable therein.


11.
EXPENSES AND RECEIPTS



The expenses of the Plan shall be paid by the Company.


12.
TERM OF THE PLAN



Unless earlier terminated pursuant to Section 7, the Plan shall terminate on the
tenth (10) anniversary of the Effective Date. Awards outstanding at Plan
termination shall remain in effect according to their terms and the provisions
of the Plan.


13.
UNFUNDED STATUS OF AWARDS



The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any SAR Agreement shall
give any such Participant any rights that are greater than those of a general
creditor of the Company in respect of cash payments owing to such Participant.


14.
CLASS A SHARES SUBJECT TO THE PLAN



The maximum number of Shares issuable from treasury under the Plan is 1,500,000
Shares.  In addition, at the discretion of the Compensation Committee, Class A
Shares authorized for issuance under the 2005 Stock Incentive Plan may be issued
to employees of the Company to satisfy the exercise of SAR Awards under the SAR
Plan.


15.
SEVERABILITY



If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.
 
7

--------------------------------------------------------------------------------


 
MDC PARTNERS INC.
STOCK APPRECIATION RIGHTS AGREEMENT


STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) by and between MDC
Partners Inc. (the “Company”) and [insert] (the “Participant”), dated as of
[·] (the “Date of Grant”).


1.
Definitions. Capitalized terms which are not defined herein shall have the
meaning set forth in the MDC Partners Inc. Stock Appreciation Rights Plan (the
“Plan”).



2.
Number of Shares and Exercise Price. The Company hereby grants to the
Participant an Award (the “Award”), subject to the terms and conditions set
forth herein and in the Plan, of a SAR with _____ underlying Class A Shares
pursuant to which the SAR payment will be calculated.



3.
Term; Vesting Status.



(a)
Term of Award. Unless the Award is earlier terminated pursuant to the Plan or
this Agreement, the term of the Award shall commence on the Date of Grant and
terminate no later than [term] after the Date of Grant.



(b)
Vesting. Unless otherwise provided in this Agreement, each SAR shall vest
[vesting terms].



4.
Rights and Obligations Upon Termination of Employment, Office or Service.



(a)
The rights and obligations of the Participant upon termination of employment are
governed by Sections 5(g) and (h) of the Plan



(b)
Notwithstanding anything to the contrary in this Agreement, the Award shall
terminate no later than the last date of the applicable term of the Award, as
specified in Section 3.



5.
Transferability of Award. The rights or interests of a Participant under the
Plan shall not be assignable or transferable, otherwise than by will or the laws
governing the devolution of property in the event of death and such rights or
interests shall not be encumbered.



6.
Exercise of Award. The Award shall be exercised by a written notice delivered to
the Secretary of the Company at the Company's principal executive offices in
accordance with Section 7, specifying the portion of the Award to be exercised.

 
8

--------------------------------------------------------------------------------


 
7.
Notices. All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party, by confirmed
facsimile transmission or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 
If to the Participant:


[insert]


If to the Company:


MDC Partners Inc.
950 Third Avenue
New York, NY 10022
Attn:  General Counsel


Either party may furnish to the other in writing a substitute address and phone
and fax numbers for delivery of notice in accordance with this section. Notices
and communications shall be effective when actually received by the addressee.


8.
Incorporation of Plan; Acknowledgment. The Plan is hereby incorporated herein by
reference and made a part hereof, and the Award and this Agreement are subject
to all terms and conditions of the Plan. In the event of any inconsistency
between the Plan and this Agreement, the provisions of the Plan shall govern. By
signing this Agreement, the Participant acknowledges having received and read a
copy of the Plan.



9.
Adjustment of Award. If, prior to the Participant's exercise in full of the
Award or the termination of the Award in accordance with its terms, there shall
occur a change in corporate structure affecting the Class A Shares, the terms
and conditions of the Award may be adjusted in accordance with the provisions of
the Plan.



10.
Governing Law. This Agreement shall be governed by and construed according to
the laws of the Province of Ontario and the federal laws of Canada applicable
herein.



11.
Amendment and Termination The Compensation Committee may at any time and from
time to time alter, amend, suspend or terminate the Plan in whole or in part
Notwithstanding the foregoing, a majority vote of the Compensation Committee
shall be required to terminate or amend the Plan in a manner that may adversely
affect the rights of Participants under this Plan.



12.
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.

 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year set forth first above.
 

     
By:
Title:
                 
[Insert Participant]

 
10

--------------------------------------------------------------------------------

